DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending. Claims 1, 14, 17 and 18 have been amended. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 09/23/2022 containing amendments and remarks to the claims.
The objection of claim 17 for a minor informality is withdrawn due to amendments made to the claim.
The rejection of claims 1-20 under 35 U.S.C. 112(b) is withdrawn due to amendments made to the claims. 

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered but they are not persuasive. 
On pages 6-8 of the Applicant’s remarks, the Applicant argues that Streiff is directed to producing waxes at lower temperatures and higher residence times by cracking compared to Paisley which has higher temperatures and lower residence times without cracking, and therefore one of ordinary skill would not consult Streiff to modify Paisley and the diluent gas ratios used in Streiff would not be relevant to the process of Paisley. 
The Examiner does not find the Applicant’s arguments persuasive. It is first noted that Streiff is not relied upon for a specific range of moles of carbon to moles of diluent gas to be applied to the process of Paisley. Rather Streiff is relied upon to demonstrate that it is known in the art that the amount of diluent/inert gas used during pyrolysis of plastic affects the residence time and overall conversion within a pyrolysis reactor, and therefore the amount of diluent gas used during pyrolysis can be optimized. While the Examiner acknowledges that the extent of pyrolysis in both Streiff and Paisley may be different, one of ordinary skill would still consider the teachings of Streiff relevant to the pyrolysis of Paisley because both are directed to pyrolysis of plastics in the presence of a diluent/inert gas, and Streiff establishes that the amount of diluent gas is a result effective variable that will affect the pyrolysis process. As such, one of ordinary skill would reasonably conclude that the inert gas that is disclosed by Paisley, which is used as a transport gas and is equivalent to a diluent gas as taught by Streiff, would also affect residence time and overall conversion. Therefore, the Applicant’s arguments are not considered persuasive and the claims remain rejected.
The Examiner notes that if the Applicant can demonstrate criticality and unexpected results of the claimed range of 0.6 to 20, the prior art rejection over Paisley, in view of Streiff, would be overcome. 

The following is a modified rejection based on amendments made to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paisley et al. (U.S. Patent No. 5,136,117, cited in the IDS dated 12/16/2021), in view of Streiff et al. (US 2019/0119191 A1, cited in the IDS dated 12/16/2021).
In regards to claim 1, Paisley discloses a process for recovering monomers form waste polymeric materials including plastics comprising:
heating polymeric materials to a temperature of about 650 to about 1000oC (col. 3, lines 60-63; col. 7, lines 32-35);
contacting the polymeric materials with a gas stream such as nitrogen, argon, helium or steam (col. 5, lines 7-12); 
pyrolyzing the polymeric material to gaseous products including monomers such as ethylene and propylene (col. 5, lines 20-49); and
recovering reaction products including monomers from the gaseous products (col. 7, lines 47-59).
Paisley does not appear to explicitly disclose a moles of carbon atoms in the feed to moles of gas in the diluent gas ratio of 0.6 to 20. 
However, Streiff, directed to converting plastics by pyrolysis, discloses that diluent gas may be added to the pyrolysis reactor, wherein the diluents include nitrogen or steam (Abstract; [0043]). Streiff discloses that a diluent can be introduced at the bottom of the reactor such that the diluent comes into contact with the plastic under reaction conditions ([0046]). The dilution level is not particularly limited and a mole ratio of diluent to pyrolysis product can be above 0.5 to 50 ([0045]). Streiff teaches that the amount of diluent flow affects the gas residence time and therefore affects overall conversion ([0125]). As such, Streiff is considered to suggest that the amount of diluent gas is a result effective variable that affects residence time and conversion.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Paisley by using the transport gas of Paisley as a diluent gas stream as taught by Streiff because both Paisley and Streiff are directed to pyrolysis of plastics, and Paisley and Streiff both disclose using gas streams such as nitrogen and steam as transport or diluent gas, and optimizing the amount of diluent gas to carbon feed such that the mole ratio of carbon atoms in the feed to gas in the diluent gas is sufficient to affect transport through the pyrolysis reactor and gas residence time and conversion are optimized because Streiff is considered to reasonably suggest that the amount of diluent gas is a result effective variable and Paisley teaches that the inert gas is a transport gas which one of ordinary skill would reasonably conclude affects the residence time within the fluidized bed.

In regards to claim 2, Paisley disclose contacting the polymeric materials with a stream of hot sand or other heat transfer material to heat the polymeric materials (col. 4, lines 1-5; col. 6, lines 52-62).

In regards to claim 3, Paisley discloses a transport gas that may be nitrogen or steam, which is equivalent to the diluent gas taught by Streiff and therefore may act as both a transport gas and diluent gas (col. 7, lines 4-12).

In regards to claim 4, Paisley discloses that the transport gas fluidizes and circulates the bed and therefore is considered to lift the hot sand or heat transfer material into contact with the polymeric materials (col. 7, lines 4-6).

In regards to claim 5, Paisley discloses separating the sand from the gaseous products (col. 7, lines 47-50). 

In regards to claim 6, Paisley discloses that the sand is reheated in a combustor and recycled back to the pyrolysis reactor (col. 6, lines 39-55). 

In regards to claim 7, Paisley discloses combusting fuel gas in the combustor to reheat the sand (col. 6, lines 39-45).

In regards to claim 12, Paisley discloses that the polymeric materials are coarsely ground solid particulates (col. 7, lines 12-14). 

In regards to claim 14, Paisley discloses a process for recovering monomers form waste polymeric materials including plastics comprising:
contacting polymeric materials with heated sand or heat transfer materials to heat the polymeric materials to a temperature of about 650 to about 1000oC in the presence of a gas stream such as nitrogen or steam (col. 3, lines 60-63; col. 5, lines 7-12; col. 7, lines 32-35);
pyrolyzing the polymeric material to gaseous products including monomers such as ethylene and propylene (col. 5, lines 20-49); and
recovering reaction products including monomers from the gaseous products (col. 7, lines 47-59).
Paisley does not appear to explicitly disclose a moles of carbon atoms in the feed to moles of gas in the diluent gas ratio of 0.6 to 20. 
However, Streiff, directed to converting plastics by pyrolysis, discloses that diluent gas may be added to the pyrolysis reactor, wherein the diluents include nitrogen or steam (Abstract; [0043]). Streiff discloses that a diluent can be introduced at the bottom of the reactor such that the diluent comes into contact with the plastic under reaction conditions ([0046]). The dilution level is not particularly limited and a mole ratio of diluent to pyrolysis product can be above 0.5 to 50 ([0045]). Streiff teaches that the amount of diluent flow affects the gas residence time and therefore affects overall conversion ([0125]). As such, Streiff is considered to suggest that the amount of diluent gas is a result effective variable that affects residence time and conversion.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Paisley by using the transport gas of Paisley as a diluent gas stream as taught by Streiff because both Paisley and Streiff are directed to pyrolysis of plastics, and Paisley and Streiff both disclose using gas streams such as nitrogen and steam as transport or diluent gas, and optimizing the amount of diluent gas to carbon feed such that the mole ratio of carbon atoms in the feed to gas in the diluent gas is sufficient to affect transport through the pyrolysis reactor and gas residence time and conversion are optimized because Streiff is considered to reasonably suggest that the amount of diluent gas is a result effective variable and Paisley teaches that the inert gas is a transport gas which one of ordinary skill would reasonably conclude affects the residence time within the fluidized bed.

In regards to claim 15, Paisley discloses a transport gas that may be nitrogen or steam, which is equivalent to the diluent gas taught by Streiff and therefore may act as both a transport gas and diluent gas (col. 7, lines 4-12). 

In regards to claim 16, Paisley discloses separating the sand from the gaseous products (col. 7, lines 47-50). 

In regards to claim 17, Paisley discloses that the sand is reheated in a combustor and recycled back to the pyrolysis reactor (col. 6, lines 39-55). 

In regards to claim 18, Paisley discloses a process for recovering monomers form waste polymeric materials including plastics comprising:
contacting polymeric materials with heated sand or heat transfer materials in a reactor to heat the polymeric materials to a temperature of about 650 to about 1000oC in the presence of a gas stream such as nitrogen or steam (col. 3, lines 60-63; col. 5, lines 7-12; col. 7, lines 32-35);
pyrolyzing the polymeric material to gaseous products including monomers such as ethylene and propylene (col. 5, lines 20-49); 
separating the sand from the gaseous products (col. 7, lines 47-50); 
recovering monomers from the gaseous products (col. 7, lines 47-59);
reheating the sand in a combustor (col. 6, lines 39-46); and
recycling the heated sand from the combustor to the pyrolysis reactor (col. 6, lines 52-53).
Paisley does not appear to explicitly disclose a moles of carbon atoms in the feed to moles of gas in the diluent gas ratio of 0.6 to 20. 
However, Streiff, directed to converting plastics by pyrolysis, discloses that diluent gas may be added to the pyrolysis reactor, wherein the diluents include nitrogen or steam (Abstract; [0043]). Streiff discloses that a diluent can be introduced at the bottom of the reactor such that the diluent comes into contact with the plastic under reaction conditions ([0046]). The dilution level is not particularly limited and a mole ratio of diluent to pyrolysis product can be above 0.5 to 50 ([0045]). Streiff teaches that the amount of diluent flow affects the gas residence time and therefore affects overall conversion ([0125]). As such, Streiff is considered to suggest that the amount of diluent gas is a result effective variable that affects residence time and conversion.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Paisley by using the transport gas of Paisley as a diluent gas stream as taught by Streiff because both Paisley and Streiff are directed to pyrolysis of plastics, and Paisley and Streiff both disclose using gas streams such as nitrogen and steam as transport or diluent gas, and optimizing the amount of diluent gas to carbon feed such that the mole ratio of carbon atoms in the feed to gas in the diluent gas is sufficient to affect transport through the pyrolysis reactor and gas residence time and conversion are optimized because Streiff is considered to reasonably suggest that the amount of diluent gas is a result effective variable and Paisley teaches that the inert gas is a transport gas which one of ordinary skill would reasonably conclude affects the residence time within the fluidized bed.

In regards to claim 19, Paisley discloses a transport gas that may be nitrogen or steam, which is equivalent to the diluent gas taught by Streiff and therefore may act as both a transport gas and diluent gas (col. 7, lines 4-12). 

In regards to claim 20, Paisley discloses combusting fuel gas in the combustor to reheat the sand (col. 6, lines 39-45).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Paisley et al. (U.S. Patent No. 5,136,117, cited in the IDS dated 12/16/2021) and Streiff et al. (US 2019/0119191 A1, cited in the IDS dated 12/16/2021) as applied to claim 1 above, and further in view of Chewter et al. (US 2013/0172627 A1).
In regards to claims 8-10, Paisley discloses that products are cooled and separated after the pyrolysis (col. 7, lines 47-55). 
Paisley does not appear to explicitly disclose quenching the gaseous products with a cooling liquid, quenching with water, separating the quenched product into a product gas stream, a product liquid and an aqueous stream, compressing the product gas stream and washing with caustic. 
However, Chewter, directed to cracking at elevated temperatures to produce olefin monomer products, teaches that effluent from elevate cracking need to be worked up in order to separate and purify various desired components, and in particular to separate one or more olefin products ([0030]). Chewter teaches that typical processing steps to recover purified olefin products comprise quenching the effluent with a quenching medium such as water, separating the cooled gaseous effluent from any liquid hydrocarbon and water, compressing the vapour components and subjecting the compressed stream to caustic washing prior to being sent to a separation system to obtain the desired products ([0030]).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Paisley by processing the effluent from the pyrolysis reactor as taught by Chewter because both Paisley and Chewter are directed to processes involving elevated temperature cracking/pyrolysis to form olefin products, Chewter teaches known techniques for working up and purifying desired components, and this merely involves applying said known techniques to a similar elevated temperature effluent to prepare and purify the effluent for separation and recovery of desired products.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paisley et al. (U.S. Patent No. 5,136,117, cited in the IDS dated 12/16/2021) and Streiff et al. (US 2019/0119191 A1, cited in the IDS dated 12/16/2021) as applied to claim 1 above, and further in view of Warren (Refractory for Combustion Systems, John Zink Hamworthy Combustion Handbook, Volume 2 - Design and Operations (2nd Edition). Taylor & Francis. 2013, p. 133-150).
In regards to claim 11, Paisley does not appear to explicitly disclose that the reactor has a refractory lining. 
However, Warren, directed to refractories, teaches that refractory linings are used for containment of substances at high temperatures in reactors and are typical in petrochemical applications to serves as a heat barrier for the steel shell of reactors (p. 134 – section 5.2; p. 141 – section 5.6.1; p. 142 – section 5.6.2.1).
Therefore, before the effective filing date of the claimed invention, it would be obvious for one having ordinary skill in the art to modify the reactor of Paisley with a refractory lining as taught by Warren because it is well known and practiced in the art to use refractory linings in reactors that are operated under high temperatures in order to be a heat barrier which protects the reactor from process erosion and acts as an insulation and this merely involves applying a known technique of using refractory linings to a known high temperature reactor to yield predictable results. 

 Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paisley et al. (U.S. Patent No. 5,136,117, cited in the IDS dated 12/16/2021), Streiff et al. (US 2019/0119191 A1, cited in the IDS dated 12/16/2021) and Warren (Refractory for Combustion Systems, John Zink Hamworthy Combustion Handbook, Volume 2 - Design and Operations (2nd Edition). Taylor & Francis. 2013, p. 133-150) as applied to claims 1 and 11 above, and further in view of Cartolano et al. (US 2020/0362248 A1).
In regards to claim 13, Paisley does not appear to explicitly disclose preheating the plastic to above its melting point. 
However, Cartolano, directed to pyrolysis of polymers, teaches that polymers may be molten prior to pyrolysis and is heated to provide a molten mass ([0013]; [0020]; [0061]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Paisley by heating the polymeric materials to above the melting point to produce a molten mixture of polymers as taught by Cartolano because both Paisley and Cartolano are directed to pyrolysis of polymers, Cartolano teaches that an alternative to feeding polymers as solid particulate is to feed the polymer at least in part as a molten mixture, and this merely involves applying a known technique and alternative to feeding polymeric materials to a pyrolysis reactor to a similar pyrolysis process to yield satisfactory and predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772